DETAILED ACTION
This office action is in response to the application filed on 01/07/2020. Claims 1-21 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a simulated environment layer configured to simulate at least a portion of the production environment”, in claims 8 and 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8 and 15 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Structure and description of such a simulated environment layer is being illustrated by drawing FIG. 6, and at least description paragraphs [0011] and [0059].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Hallaji et al. (U.S Pub No. 2021/0160281 A1, referred to as Hallaji), McClintock et al. (U.S Patent No. 10,298,598 B1, referred to as McClintock) and Vissamsetty et al. (U.S Pub No. 2015/0326592 A1, referred to as Vissamsetty).

Hallaji discloses a system for detecting phishing events. A data receiver is configured to receive datasets representative of web traffic associated with access to or on-going usage of an application hosted on a server of a production environment by a user. A machine learning engine is configured to generate a score based at least on the data sets representative of the web traffic indicative of whether the user is a malicious user or a non-malicious user. A routing modification engine is configured to route downstream web traffic associated with access to or on-going usage of the application by the user if the score is greater than a threshold to a server of a sandbox environment that is configured to emulate a graphic user interface of the production environment.

McClintock discloses techniques for improving computer system security by detecting and responding to attacks on computer systems. A computer system monitors communications requests from external systems and, as a result of detecting one or more attacks on the computer system, the computer system responds to the attacks by analyzing the behavior of the attacker, relating that behavior to one or more attack profiles and creating a simulated environment to respond to the attack based in part on the attack profiles. The simulated environment responds to the attack by communicating with the attacker.

	Vissamsetty discloses a system includes one or more “BotMagnet” modules that are exposed to infection by malicious code. The BotMagnets may include one or more virtual machines hosing operating systems in which malicious code may be installed and executed without exposing sensitive data or other parts of a network. In particular, outbound traffic may be transmitted to a Sinkhole module that implements a service requested by the outbound traffic and transmits responses to the malicious code executing within the BotMagnet. In the case of shellcode attacks, unsuccessful attacks may be emulated by selecting a corresponding emulator that will receive and execute instructions, as would a successful shellcode attack. Events occurring on the BotMagnet and Sinkhole are correlated and used to characterize the malicious code. The characterization may be transmitted to other computer systems in order to detect instances of the malicious code.

However, regarding claim 1, the prior art of Hallaji, McClintock and Vissamsetty when taken in the context of the claim as a whole do not disclose nor suggest, “modifying at least one behavior of the simulated environment layer as the suspect user interacts within the simulated environment layer, the modified behavior facilitating an 10attack initiated by the suspect user; and capturing information associated with the attack.”.

Regarding claims 8 and 15, the prior art of Hallaji, McClintock and Vissamsetty when taken in the context of the claim as a whole do not disclose nor suggest, “modify at least one behavior of the simulated environment layer as the suspect user interacts within the simulated environment layer, the modified behavior facilitating an attack initiated by the suspect user; and capture information associated with the attack.”.

Claims 2-7 depend on claim 1, claims 9-14 depend on claim 8 and claims 16-21 depend on claim 15, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435